Exhibit 10.13(b)(1)

 

LOGO [g588553logo1.jpg]

August 7, 2013

Mark Whiteside

Senior Vice President, Professional Services

Dear Mark:

This letter is to notify you that the Board of Directors has approved a change
to the severance component of your employment agreement with the company.
Previously, your agreement stated: “If BSQUARE Corporation gives you at least a
full month’s advance notice of termination, however, the severance payments
shall be reduced by one month’s salary for each full month of advance
termination notice given”.

The Board approved the following change in your employment agreement:

AMENDMENT TO EMPLOYMENT LETTER AGREEMENTS

RESOLVED, that the Committee hereby approves an amendment to the Employment
Letter Agreement for each of the Company’s executive officers to delete the
requirement that such executive officer’s severance payments be reduced by one
month’s salary for each full month of advance termination notice given to such
executive officer; and

RESOLVED FURTHER, the Committee hereby recommends that the Board approve the
foregoing amendment to the Employment Letter Agreement for each of the Company’s
executive officers.

Please let me know if you have any questions. I hope that you will be pleased
with this change.

Regards,

/s/ Brian Crowley

Brian Crowley

President and CEO

110 110th Ave. NE., Suite 200, Bellevue, Washington 98004 Toll Free:
888.820.4500 Main: +1 425.519.5900 Fax: +1 425.519.5999